Title: To George Washington from Major David Humphreys, 23 May 1780
From: Humphreys, David
To: Washington, George



Sir
Hartford May 23d 1780

I have taken the liberty to present Your Excellency, with the Copy of an Address to the Armies under your command, which was begun for my own amusement, compleated with the Design suggested in the introduction, and suffered to be published, on the representation of my friends, that it might in some measure answer so valuable and important a purpose.
Should it be so fortunate as to have any effect in that way, or afford a moment’s amusement, and relaxation to your Excellency from the incessant and momentuous cares which are incident to your elevated station; it will give the most ample satisfaction, and pleasure to Your Excellency’s Most Obedient And most Humble Servant

David Humphrys.

